t c summary opinion united_states tax_court edward charles jones petitioner v commissioner of internal revenue respondent docket no 9803-00s filed date edward charles jones pro_se brook d remick for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue rule references are to the tax_court rules_of_practice and procedure is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for after concessions by petitioner the issue for decision is whether petitioner was an employee or an independent_contractor in_connection_with_the_performance_of_services during the issue involves the question whether petitioner’s home_office expenses are deductible as trade_or_business_expenses on schedule c profit or loss from business as petitioner claimed or as unreimbursed employee business_expenses on schedule a miscellaneous_itemized_deductions as respondent determined in the notice_of_deficiency some of the facts were stipulated those facts with the annexed exhibits are so found and are made part hereof petitioner’s legal residence at the time the petition was filed was horseshoe bay texas petitioner has a college degree in electrical engineering during his career he worked for general electric corp and ibm corp ibm although he started as an electrical engineer he rose to the level of senior engineer technical management by he worked for ibm for years part of his work for ibm petitioner conceded issues relating to a passive_activity deductions for real_property_taxes and home mortgage interest_expense other income and various computational errors involved building computers for airplanes and submarines for the u s navy the navy in petitioner retired from ibm at that time petitioner was living in manassas virginia before his retirement petitioner had discussions with his contacts in the navy in which they indicated their desire to have petitioner consult for them approximately years after petitioner retired from ibm he was contacted by navy personnel at crystal city virginia to discuss a formal consulting arrangement soon thereafter petitioner attended a meeting with a group of navy personnel including a captain who during the meeting called in a representative of the navy’s contract administrator at that meeting petitioner negotiated to work on a contract basis for the navy at a rate of dollar_figure per hour the work would involve document review and extensive travel the contract administrator for the navy was a company called techmatics which had headquarters in fairfax virginia after he commenced his services petitioner submitted invoices to techmatics from time to time listing his hours and mileage techmatics paid him by check for the hours worked and his expenses the checks listed petitioner as a vendor for the first several years of their affiliation prior to techmatics reported these payments to petitioner on forms misc miscellaneous income and petitioner reported the income on his federal_income_tax returns on schedule c during petitioner moved to texas that same year techmatics facilitated a change in the way petitioner was paid to save overhead expenses they requested that petitioner begin submitting time cards instead of invoices petitioner received an offer letter for a part-time position as a principal engineer from w s szczypinski executive vice president of techmatics dated date the letter stated in part as a non-exempt employee you may work no longer than hours per week without prior written authorization the letter further stated as a part-time_employee you may be eligible for medical life and dental benefits as outlined on the enclosed benefits summary the k savings_plan is also available to you you will be paid through our payroll department on the 10th and 25th of each month petitioner agreed to this new arrangement and signed what appeared to be a standard form employment agreement with techmatics the agreement the purpose of the agreement was stated as follows this agreement sets forth certain acts during the employment relationship or following its termination that would be inconsistent with obligations of the employee arising out of that relationship and with the position of trust and confidence in which the employee is placed as a result of the relationship the company places a high degree of trust the employment agreement does not reflect a signature of anyone from techmatics and confidence in its employees and wants to make sure that the employee knows what would be considered a breach of this trust particularly in dealing with present and potential clients the agreement further stated company agrees to employ employee for the term hereof and employee agrees to devote such time and effort as may be necessary for proper fulfillment of his her duties and responsibilities to the business of the company and to serve locally in any location as the company may direct employee will be required to work normal business hours or such number of hours as his her duties may require employee shall perform all assigned duties faithfully diligently and to the best of employee’s ability during the term hereof the agreement provided for a probationary period the ownership and handling of proprietary information the use of the employee’s work product noncompetition clauses and other language the agreement was silent as to the benefits petitioner would receive it did not provide a term for the engagement except that either party could terminate the agreement with days written notice the agreement would terminate upon a breach by either party or the death of petitioner or with days notice to petitioner if an ownership_change of the company occurred petitioner signed the agreement on date thereafter petitioner submitted a time card every weeks and was paid from techmatics’ common payroll system at this time techmatics began paying the employer’s share of social_security_taxes on petitioner’s behalf however techmatics did not provide any pension_plan major medical insurance disability insurance flexible spending life_insurance or other_benefits to petitioner petitioner traveled extensively and submitted travel vouchers for reimbursement of travel_expenses after this administrative change techmatics began reporting petitioner’s compensation_for tax purposes on form_w-2 wage and tax statement part of petitioner’s consulting services involved the technical engineering design and manufacture of what was referred to as advance signal processors he also helped implement a program to assist the navy in implementing off-the-shelf rather than custom-made computer components occasionally on such projects petitioner would take a leadership role working with navy project managers and senior engineers at one point the navy provided him with a portable computer for use in his work which he returned techmatics by contrast did not provide any equipment to petitioner petitioner did not perform any services at techmatics’ headquarters or offices his work was performed at home or at the manufacturing or research sites involved in the navy projects the latter sites included the a t laboratory at murray new jersey a manufacturing_facility in greensboro north carolina and various navy bases the work he did at home included long distance conference calls to discuss technical issues receiving and reviewing documents and faxing documents back and forth to his colleagues with comments when petitioner moved to texas in the navy increased the travel budget on petitioner’s projects in order to retain his services even after he moved as he testified f ax machines and emails and telephones proved adequate to provide that service and most of the other work was done again flying around the country petitioner continued to perform such services through in the major project petitioner was working on was completed thereafter petitioner worked on smaller projects but the amount of available work waned eventually petitioner was no longer providing any services or receiving compensation from techmatics although his affiliation with techmatics continued in date techmatics was acquired by anteon corp on date a vice president of anteon terminated the company’s relationship with petitioner via a letter that stated in pertinent part according to our records you have been a part time employee with anteon corporation systems engineering group formerly techmatics inc since date however our records show that you have not worked for the company in calendar_year therefore in keeping with anteon corporation’s standard practices your employment will be discontinued effective date no one from techmatics or its successor anteon corp testified at trial however the personnel file of petitioner was obtained from anteon through a subpoena duces tecum and jointly submitted into evidence in addition to the employment agreement and various correspondence the records included salary review worksheets periodically prepared by techmatics personnel regarding petitioner these reviews reflected ratings in which petitioner met or exceeded expectations the review increased petitioner’s compensation from dollar_figure to dollar_figure per hour the records support petitioner’s assertion that he worked at home but do not show whether techmatics would have provided petitioner with office space had he requested it the compensation petitioner received from techmatics during totaled dollar_figure which was reflected on form_w-2 that income was reported by petitioner on his federal_income_tax return as wage and salary income however petitioner also included with his return a schedule c in which he claimed as deductions the expenses_incurred in connection with his activity with techmatics the expenses totaled dollar_figure no gross_receipts were reported on schedule c however a notation on the income portion of schedule c included the statement see attached -- w-2 -- techmatics thus the schedule c reported a net_loss of dollar_figure consequently there was no computation of self- employment_tax the dollar_figure claimed as expenses on petitioner’s schedule c included dollar_figure for home_office expenses in the notice_of_deficiency respondent determined that the claimed home_office expenses were unreimbursed employee business_expenses that were allowable as itemized_deductions subject_to the limitations of sec_67 rather than as deductions related to a trade_or_business activity petitioner contends he was an independent_contractor and was not an employee of techmatics therefore he contends the expenses are deductible as trade_or_business_expenses on schedule c of his return at the outset the court notes that only the year is properly before the court a valid notice_of_deficiency and a timely filed petition are prerequisites to this court’s jurisdiction to redetermine a deficiency sec_6212 and sec_6213 eg 83_tc_626 the burden of proving that this court has jurisdiction is on the taxpayer 72_tc_313 patz trust v commissioner 69_tc_497 moreover each taxable petitioner also included two other schedules c for two other trade_or_business activities with losses totaling dollar_figure these activities are not at issue in this case petitioner made computational errors on his original return but has conceded respondent’s computations the amounts of home mortgage interest and real_estate_taxes paid in attributable to his activity with techmatics were dollar_figure and dollar_figure respectively year stands alone 113_tc_158 on his petition petitioner referenced the years and as being at issue however the notice_of_deficiency makes no determinations with respect to his tax_year at trial petitioner argued that the taxpayer_advocate office of the internal_revenue_service had represented to him that his passive_activity issue would be combined for and and contended that respondent should be bound by his own standards as reflected by such representations in spite of petitioner’s apparent frustration the fact remains that the notice_of_deficiency on which this case is based addresses only petitioner’s tax_year the tax_year is not before the court and therefore this court has no jurisdiction over that year the issue for decision is whether petitioner was an employee or independent_contractor of techmatics during whether an individual is an employee or independent_contractor is a factual question to which common_law principles apply 503_us_318 weber v sec_7491 under certain circumstances places the burden_of_proof on respondent with respect to a taxpayer’s liability for taxes in court proceedings arising in connection with examinations commencing after date the examination of petitioner’s return commenced after date however the parties did not address the applicability of sec_7491 to this case therefore the court decides this case on a preponderance_of_the_evidence and without regard to the burden_of_proof see kraus v commissioner tcmemo_2003_10 commissioner 103_tc_378 affd 60_f3d_1104 4th cir 89_tc_225 affd 862_f2d_751 9th cir factors that are relevant in determining the substance of an employment relationship include the degree of control exercised by the principal over the details of the work the taxpayer’s investment in the facilities used in his or her work the taxpayer’s opportunity for profit or loss the permanency of the relationship between the parties the principal’s right of discharge whether the work performed is an integral part of the principal’s regular business the relationship the parties believe they are creating and the provision of employee_benefits nlrb v united ins co of am 390_us_254 weber v commissioner supra pincite profl exec leasing inc v commissioner supra pincite see also sec_31 d - c c -1 a and b employment_tax regs no single factor is dispositive the court must assess and weigh all incidents of the relationship nationwide mut ins co v darden supra pincite the factors are not weighed equally they were weighed according to their significance in the particular case 980_f2d_857 2d cir moreover while all of the above factors are important the right-to-control test is the master test in determining the nature of a working relationship 92_tc_351 affd 907_f2d_1173 d c cir accord weber v commissioner supra pincite both the control exercised by the alleged employer and the degree to which the alleged employer may intervene to impose control must be examined 135_f2d_715 2d cir weber v commissioner supra pincite detorres v commissioner tcmemo_1993_161 n o actual control need be exercised as long as the employer has the right to control profl exec leasing inc v commissioner f 2d pincite in order for an employer to retain the requisite control_over the details of an employee’s work the employer need not direct each step taken by the employee profl exec leasing inc v commissioner t c pincite gierek v commissioner tcmemo_1993_642 further the exact amount of control required to find an employer-employee relationship varies with different occupations 397_us_179 the threshold level of control necessary to find employee status is in most circumstances lower when applied to professional services than when applied to nonprofessional services 388_f2d_74 8th cir profl exec leasing inc v commissioner t c pincite when taken as a whole the record in this case supports petitioner’s assertion that he was an independent_contractor of techmatics and not an employee while petitioner was on the payroll of techmatics he performed all of his services for the u s navy the navy recruited him arranged for him to work through techmatics and provided him with various work spaces a travel budget and computer equipment to the contrary techmatics did not provide him office space or equipment techmatics provided no benefits typical of those provided to employees further the temporary or as-needed basis of petitioner’s work is reflected by his work history where he worked steadily while certain navy projects were ongoing but discontinued working when no other projects replaced them moreover petitioner believed he was an independent_contractor when he began his arrangement with techmatics his behavior was consistent with that belief petitioner submitted invoices for his time and expenses was paid accordingly and reported his income accordingly the only change he contemplated when he began submitting time cards instead of invoices in was to help techmatics facilitate its payroll administration he did not ask for nor did he receive additional employee_benefits other than techmatics’ payments of social_security_taxes on his behalf the employment agreement sheds little light on the actual relationship from techmatics’ view and no one from techmatics testified at trial a contract purporting to create an employer-employee relationship will not control where the common_law factors as applied to the facts and circumstances establish that the relationship does not exist profl exec leasing inc v commissioner t c pincite it was petitioner’s relationship with the navy and the needs of the navy with respect to his projects that controlled the details of petitioner’s services in sum the facts and circumstances do not indicate an employer-employee relationship between petitioner and techmatics the court holds that petitioner was an independent_contractor of techmatics during accordingly petitioner is entitled to deduct the claimed home_office expenses as trade_or_business_expenses for the year at issue petitioner is sustained on this issue as respondent has not sought to increase the deficiency by the amount of self-employment_tax due under sec_1401 in the event petitioner was found to have an independent_contractor relationship with techmatics the court makes no allowance for such an increase cf wickum v commissioner tcmemo_1998_270 the amounts paid petitioner for his services nonetheless represented gross_receipts from a trade_or_business activity and did not represent wages or salaries these amounts should have been reported on schedule c of the return as noted in the opinion however social_security_taxes were withheld from the compensation amounts paid to petitioner and presumably techmatics also paid an equivalent amount in social_security_taxes as a purported employer reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
